Exhibit 10.64

 

Second Amendment

To

2012 Receiver Agreement

Between

EchoStar Technologies L.L.C.

and

EchoSphere L.L.C.

 

This Second Amendment (this  “Amendment”) to that certain 2012 Receiver
Agreement by and between EchoStar Technologies L.L.C. (“ETLLC”) and EchoSphere
L.L.C. (“Licensee”) dated January 1, 2012 (the “Agreement”), as amended by that
certain First Amendment dates as of November 7, 2012 (the “First Amendment”), is
made as of this 4th day of November, 2015.  Hereinafter, ETLLC and Licensee may
be referred to individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, the term of the Agreement expires December 31, 2015; and

 

WHEREAS, the Parties now desire to amend the Agreement to extend the term of the
Agreement for an additional one (1) year; 

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1.    Term.    Section 10.1 of the Agreement is hereby deleted in its entirety
and replaced with the following: 

 

This Agreement shall commence on the date first written above and shall continue
until December 31, 2016 (the “Term”).

 

2.  No Other Amendment.  Except as expressly set forth herein, all of the terms
and conditions of the Agreement shall remain in full force and effect, without
any change whatsoever.

 

3.  Counterparts.  This Amendment may be executed in two (2) or more
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
instrument.  Facsimile signatures and electronically scanned signatures shall be
deemed originals.

 

4.  Capitalized Terms.  Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to them in the Agreement.





1

--------------------------------------------------------------------------------

 



5.  Conflict.  In the event there is any conflict between the terms and
conditions of this Amendment and the terms and conditions of the Agreement, the
terms and conditions of this Amendment will prevail. 

 

6.  Entire Agreement.  The Agreement, including any Exhibits or Attachments to
the Agreement, the First Amendment and this Amendment constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements, oral or written, between the Parties
concerning the subject matter hereof.  No modification or amendment of the terms
of the Agreement or this Amendment shall be effective except by a writing
executed by both Parties.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Amendment as of the date and year first above
written.

 

 

 

 

 

Echostar technologies l.l.c.

 

 

 

 

 

 

 

By:

 

 

 

Name:  David J. Rayner

 

 

Title: Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ECHOSPHERE  L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:  Steven E. Swain

 

 

Title: Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to the Second Amendment to the 2012 Receiver Agreement

3

--------------------------------------------------------------------------------